                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
 v.                                               )
                                                  )                    No. 3:20-CR-55-KAC-DCP
 DOMINIC D. BROWN,                                )
                                                  )
                       Defendant.                 )

                         ORDER OF DETENTION PENDING TRIAL

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. A Petition for Action on Conditions of Pretrial Release [Doc. 45, SEALED]

 was filed in this case against Defendant Dominic D. Brown, alleging that he has violated his

 conditions of pretrial release. The matter came before the Court for a hearing on April 29, 2021,

 in accordance with Rule 46(a) of the Federal Rules of Criminal Procedure and 18 U.S.C. §§ 3142

 and 3148. At the hearing, Defendant was present by video with his counsel, Assistant Federal

 Defenders Benjamin G. Sharp and Nakeisha C. Jackson. Assistant United States Attorney Latoyia

 T. Carpenter, also appeared by video and represented the United States.

        After being sworn in due form of law, Defendant was reminded of his privilege against

 self-incrimination under the Fifth Amendment. Defendant acknowledged that he had reviewed the

 Petition with counsel and understood the charges in the Petition, which alleges that Defendant’s

 third-party custodian made officials aware of potential illegal activities by Defendant. Defendant

 conceded that he no longer had a third-party custodian as required by the Court’s Order Setting

 Conditions of Pretrial Release [Doc. 15] and the Order Amending Conditions of Release [Doc. 43]

 and submitted to detention. The Government proffered the Petition.




Case 3:20-cr-00055-KAC-DCP Document 46 Filed 04/30/21 Page 1 of 2 PageID #: 102
        “A person who has been released under [18 U.S.C. §] 3142 . . . and who has violated a

 condition of his release, is subject to a revocation of release, an order of detention, and a

 prosecution for contempt of court.” 18 U.S.C. § 31438(a).         Upon considering the record as a

 whole, the Court hereby revokes Defendant’s conditions of pretrial release, and he is committed

 to the custody of the United States Marshal pending the resolution of his case. The Court makes

 no specific findings with regard to the alleged violations in the Petition, other than finding that the

 Defendant no longer has a third-party custodian as required. However, the undersigned informed

 the Defendant that he may ask the Court to reopen the revocation hearing and to reconsider the

 finding of revocation, only upon a showing of extraordinary changed circumstances.

        Accordingly, it is ORDERED as follows:

           (1) The Order Setting Conditions of Pretrial Release [Doc. 15] and the
               Order Amending Conditions of Release [Doc. 43] are REVOKED;
               and

           (2) Defendant Brown is ORDERED committed to the custody of the
               Attorney General or his/her designated representative for
               confinement in a corrections facility separate to the extent
               practicable, from persons awaiting or serving a sentence or being
               held in custody pending appeal. Defendant shall be afforded a
               reasonable opportunity for private consultation with defense
               counsel. On order of a court of the United States or on request of an
               attorney for the Government, the person in charge of the corrections
               facility shall deliver the Defendant to the United States Marshal for
               the purpose of an appearance in connection with a court proceeding.

                        IT IS SO ORDERED.

                                                        ENTER:


                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                   2

Case 3:20-cr-00055-KAC-DCP Document 46 Filed 04/30/21 Page 2 of 2 PageID #: 103
